Citation Nr: 1519891	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, to include as secondary to service-connected lumbar strain.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right leg disability, to include as secondary to service-connected lumbar strain.

3.  Entitlement to an effective date earlier than November 23, 2009 for the grant of service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard, which included a period of active duty for training (ACDUTRA) from September 1973 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The right knee and right leg claim has been bifurcated to reflect the medical evidence of record and re-characterized to include the theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

In December 2014, the RO denied service connection for peripheral neuropathy of the lower extremities and denied entitlement to TDIU.  The Veteran submitted a notice of disagreement (NOD) in December 2014.  The Board instructs the RO to issue a statement of the case (SOC) in the event this NOD was overlooked.

The reopened issues of service connection for right knee and right leg disabilities, as well as the effective date claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an April 1997 rating decision, the RO denied the Veteran's claim of service connection for a right knee condition.  The Veteran did not appeal the decision.

2.  By a December 2003 rating decision, the RO declined to reopen the previously denied claim of service connection for a right knee disability.  The Veteran did not appeal the decision. 

3.  By an October 2006 rating decision, the RO declined to reopen the previously denied claim of service connection for a right knee disability, to include a right back of leg condition.  The Veteran did not appeal the decision.

4.  By an August 2007 rating decision, the RO declined to reopen the previously denied claim of service connection for a right knee disability, to include a right back of leg condition.  The Veteran did not appeal the decision.

5.  Evidence received since the RO's last final August 2007 decision is new, relates to unestablished facts necessary to substantiate the claims of service connection, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  An August 2007 rating decision that denied service connection for a right knee disability, to include a right leg condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  Evidence received since the last final August 2007 decision is new and material, and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  Evidence received since the last final August 2007 decision is new and material, and the claim for service connection for a right leg disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In reaching the conclusion that the August 2007 decision is final, the Board is cognizant of the holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. 
§ 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Here, although new evidence pertinent to the issues of service connection for right knee and right leg disabilities was received within one year of the August 2007 RO decision, the evidence was cumulative or duplicative of evidence previously considered.  Thus, the new evidence was not material as it did not show that the Veteran's disabilities are related to service.  The August 2007 RO decision is therefore final.

The Board has reviewed the evidence added to the record since the last final denial of the right knee and right leg claims in August 2007 and finds that the evidence is new and material.  In particular, VA treatment records and lay statements dated in 2010 provide information that was not previously available and which relate to unestablished facts necessary to substantiate the claims of service connection for right knee and right leg disabilities.  The newly received evidence raises a reasonable possibility of substantiating these claims.  See 38 C.F.R. § 3.156.  Consequently, these claims are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  To that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right leg disability is reopened.  To that limited extent, the appeal of this issue is granted.


REMAND

Manlincon Issue

In a May 2013 rating decision, the RO granted service connection for lumbar strain (10 percent from November 23, 2009).  In an October 2013 VA Form 21-526b, the Veteran requested an earlier effective date "to the date that I had originally requested service connected disability."

The Board construes the October 2013 correspondence as a timely NOD with the May 2013 rating decision.  Thus, the May 2013 rating decision remains pending, and the RO is required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Right Knee

The Veteran contends that he injured his right knee during a morning drill while on ACDUTRA.  Specifically, he maintains that he hurt his knee while crawling under barbed wire, and that he was treated in sick call for this injury.  See February 2010 VA Form 21-4138.  In the alternative, the Veteran contends that his current right knee disability is secondary to his service-connected lumbar strain.

The Veteran submitted to an April 2013 VA examination for purposes of determining the etiology of his service-connected lumbar strain.  He complained of right knee pain (the side upon which he wore a knee brace) during hip flexion and knee extension.  The examiner opined that "it is more likely than not" that this weakness is related to the Veteran's right knee rather than any back condition.  This opinion is inadequate.  First, it is unclear if this condition is considered a right knee disability.  Also, the VA examiner did not address the theory of secondary service connection with respect to the currently diagnosed rheumatoid arthritis.  Second, the VA examiner did not consider the theory of direct service connection.  Thus, on remand, the Veteran should be accorded an opportunity to undergo a new VA examination.  See Barr v. Nicholson, 21 Vet App 303 (2007).

Other than a copy of the 1978 enlistment examination, the Veteran's service treatment records are missing.  See October 2006 Formal Finding of Unavailability.  When service medical records have been lost, there is a heightened duty to assist the veteran in developing the evidence that might support his claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).

There are outstanding VA treatment records.  In a July 1996 VA Form 21-4142, the Veteran stated that he received treatment from the St. Louis, Missouri VAMC shortly after his February 1979 discharge.  The claims file contains VA treatment records for the St. Louis VAMC from 2004 to 2014.  It appears that the RO did not request additional VA treatment records.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

There are also outstanding federal and private treatment records.  In a July 1996 VA Form 21-4142, the Veteran stated that he received treatment for his knee in 1984 from St. Claire's Hospital in Alton, Illinois.  In a July 1996 VA Form 21-4138, the Veteran stated that he received treatment for his knee from Barnes Jewish Hospital in St. Louis, Missouri.  In a December 2005 VA Form 21-4142, the Veteran stated that he received treatment for his right knee in 1978 at Eisenhower Medical Center in Fort Gordon, Georgia.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he provide an authorization for the release of the private medical records.  The AOJ should then obtain these outstanding treatment records.

Right Leg

The Veteran contends that his current right leg condition was caused by the same injury which resulted in his now service-connected lumbar strain.  Specifically, he maintains that a 200-pound cabinet/locker fell on him during ACDUTRA.  See February 2010 VA Form 21-4138.  In the alternative, the Veteran contends that his current right leg disability is secondary to his service-connected lumbar strain.

VA treatment records show that the Veteran has intermittently complained of right leg pain associated with his low back pain since the 1990's.  In May 2006, a chiropractor diagnosed lumbar facet syndrome and diffuse radiculitis with associated lumbar subluxation complicated by degenerative disc disease (DDD).  The Veteran is not service-connected for DDD of the lumbar spine.

Because the Veteran currently has a right leg disability, the Board finds that he should be afforded a VA medical examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Once a signed release is received from the Veteran, obtain outstanding private treatment records from St. Claire's Hospital in Alton, Illinois from 1984 to the present and from Barnes Jewish Hospital in St. Louis, Missouri from 1979 to the present.  A copy of any negative response(s) should be included in the claims file.  All such available records should be associated with the claims folder.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.

2. Contact the Eisenhower Medical Center in Fort Gordon, Georgia and request all records pertaining to treatment of the Veteran from September 1978 to February 1979.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.

3. Obtain any outstanding VA treatment records from the St. Louis area VA facilities from February 1979 to December 2003.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact. I 38 C.F.R. § 3.159(e) (2014).

4. After the requested development is complete, schedule a VA examination by an appropriate medical professional other than the physician who conducted the April 2013 VA evaluation to determine the nature, extent, and etiology of any currently diagnosed right knee and right leg disability.  The claims folder, including a copy of this remand and all relevant treatment records from Virtual VA, must be made available to the examiner.  The examiner should answer the following questions:

(a) Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed right knee disability, to include rheumatoid arthritis, is related to the Veteran's military service.

(b) Is it at least as likely as not, i.e., 50 percent or greater probability, that such disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected lumbar strain? (If the Veteran is found to have a right knee disability that is aggravated by his service-connected lumbar strain, the examiner should quantify the approximate degree of aggravation.)

(c) Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed right leg disability is related to the Veteran's military service.

(d) Is it at least as likely as not, i.e., 50 percent or greater probability, that such disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected lumbar strain? (If the Veteran is found to have a right leg disability that is aggravated by his service-connected lumbar strain, the examiner should quantify the approximate degree of aggravation.)

The examiner must specifically address the May 2006 VA treatment record and the Veteran's lay statements.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative.

5. Issue an SOC to the Veteran and his representative addressing the issue of entitlement to an effective date earlier than November 23, 2009 for the grant of service connection for lumbar strain.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

6. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


